J-A25039-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA            :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                                         :
               v.                        :
                                         :
                                         :
 AKEEM KEVIN WASHINGTON                  :
                                         :
                    Appellant            :   No. 1655 MDA 2019

          Appeal from the PCRA Order Entered September 11, 2019
   In the Court of Common Pleas of Lancaster County Criminal Division at
                      No(s): CP-36-CR-0000862-2015


BEFORE: BOWES, J., OLSON, J., and KING, J.

MEMORANDUM BY OLSON, J.:                           FILED MARCH 23, 2021

     Appellant, Akeem Kevin Washington, appeals from the order entered on

September 11, 2019, which denied his petition filed under the Post-Conviction

Relief Act (“PCRA”), 42 Pa.C.S.A. §§ 9541-9546. We affirm.

     This Court previously summarized the facts underlying Appellant’s

convictions:

        On December 28, 2014, Lancaster City Police Officers
        Gregory Berry and Erik Pannone were on patrol when their
        attention was drawn to a commotion in the parking lot of
        Yorgos Restaurant, Lancaster, and they observed the
        doorman, James King, point to an unidentified man and signal
        for aid. Officer Berry approached the unknown male while
        Officer Pannone asked for identification from Appellant, who
        refused that request in a profane manner. Officer Pannone
        then requested that Appellant remove his right hand from his
        pocket, and Appellant, again using vulgar language, ignored
        that demand. Officer Berry overheard Appellant's remarks
        and reiterated the command to Appellant to take his hand
        from his pocket. Appellant swore at Officer Berry and said
        that he would not comply with that directive.
J-A25039-20



       After Officer Berry grabbed Appellant's right wrist in order to
       extricate his hand from the pocket, Appellant began to
       struggle with him. Officer Pannone deployed his taser, which
       did not affect Appellant. Appellant charged at Officer Berry
       who employed a strike to the neck designed to stun a person
       and swept Appellant's legs out from under his body. Appellant
       was arrested, but continued using expletives and resisting
       the police.

       Due to Appellant's size, Sergeant Philip Berkheiser had been
       called to assist his fellow officers and met Officers Berry and
       Pannone in the police station's garage. Sergeant Berkheiser
       recognized Appellant from a previous arrest. He informed the
       other two officers to be careful as Appellant had previously
       harmed his girlfriend, nearly killing her. Appellant then
       threatened the sergeant. After Appellant was placed in a
       holding cell at the police station, he again made an
       intimidating remark to Sergeant Berkheiser. A separate
       criminal action was filed against Appellant charging him with
       offenses arising from his interaction with the three police
       officers at the parking lot and police station.

       The offenses at issue in this [] case occurred after Appellant
       was processed at the police station and remanded to the
       Lancaster County [Prison]. Records from the prison
       established that Appellant was placed in the same cell as
       inmate [Tremayne] Jones, who confirmed that fact at trial.
       The two men had a number of conversations on December
       28, 2015, and December 29, 2015. Appellant was angry
       about the “way he was arrested, how he was arrested.”
       Specifically, Appellant was upset about being tasered and
       falling on the ground after Officer Berry swept his feet out
       from under him. Appellant also accused the officers of
       brutality and decided to exact revenge by killing Officer
       Pannone, Officer Berry, Sergeant Berkheiser, and Sergeant
       Berkheiser's family.

       Due to the alarming and continuing nature of Appellant's
       threats against the three officers, on December 29, 2015, Mr.
       Jones went to prison authorities. He gave two executed
       statements to police, one on December 29, 2015 and the
       other one on December 31, 2015. Those written and adopted
       statements by Mr. Jones specifically delineated Appellant's

                                    -2-
J-A25039-20


       statements to Mr. Jones while they were in the cell
       together.[fn.1]

          [fn.1] At trial, Mr. Jones was unable to remember what
          he told police; consequently his two statements were
          introduced as substantive evidence. Appellant made no
          objection to the admission of these statements. Even
          though he could not recall what he told police, Mr. Jones
          repeatedly avowed that he would have been truthful with
          them. Additionally, Mr. Jones did remember that
          Appellant “threatened to kill three police officers. I
          definitely recall that.”

       On December 29, 2015, Mr. Jones approached Correctional
       Officer (“CO”) Matthew Bodley and “said he had a problem
       and he said that what should he do if his cell mate was trying
       to get him to kill a bunch of cops.” CO Bodley took Mr. Jones
       to an interview room and obtained the December 29, 2015
       executed statement. Lancaster County Detective Thomas
       Ginder took Mr. Jones' second statement on December 31,
       2015.

       Mr. Jones told CO Bodley that Appellant said the following to
       Mr. Jones. Appellant had an incident with police at Yorgos
       Restaurant after he was refused entry into that
       establishment. Appellant said he was punched, kicked, and
       tased by Officers Berry and Pannone. Appellant then stated
       “that he was going to kill both officers when he got out and
       he wanted [Mr. Jones] to help him.” Appellant instructed Mr.
       Jones to “make an anonymous call to lure the two officers”
       to an isolated area and then Appellant “would ‘chop the car
       up,’ meaning shooting it with a high-powered automatic rifle
       in the streets.”

       Appellant also planned to kill Sergeant Berkheiser. Appellant
       reported that he told “the sergeant, he was going to f____
       him up,” which was consistent with Sergeant Berkheiser's
       testimony. Appellant explained that “he could wait for the
       sergeant to get off and follow him home and nobody would
       ever know,” and that “he has multiple gun charges on his
       record.” Appellant also informed Mr. Jones that he had
       access to two automatic rifles.




                                   -3-
J-A25039-20


       Mr. Jones reported to CO Bodley that he believed that
       Appellant would and was “very capable of doing it,” i.e.,
       murdering the police. Mr. Jones concluded that Appellant was
       not “just venting because he spoke about [killing the three
       officers] multiple times during the course of two days.”
       Appellant enlisted Mr. Jones' help in his plan because he knew
       that Mr. Jones was not from Pennsylvania and “no one would
       even know” Mr. Jones.

       Mr. Jones' December 31, 2015 statement was similar in
       nature. Mr. Jones informed Detective Ginder that, when
       Appellant arrived in the cell on December 28, 2015, he was
       “aggressive, hostile, angry, [and] bitter” because police had
       physically abused him. Mr. Jones gave Detective Ginder a
       detailed statement made to him by Appellant about the
       events at Yorgos Restaurant and the police station, and Mr.
       Jones's version matched those offered by the three officers
       at trial.

       Mr. Jones then launched into a description about Appellant's
       scheme to kill the officers in question. Appellant had two
       separate plots, one involved Officers Berry and Pannone while
       the other one pertained to Sergeant Berkheiser. Regarding
       Officers Berry and Pannone, Appellant planned to have Mr.
       Jones place an anonymous call to the police station to “lure
       them to a dark area,” when Appellant would “jump out and
       chop their car up.” Mr. Jones also clarified to Detective Ginder
       that “chop their car up” was street jargon and meant “use a
       high-powered rifle to shoot into their vehicle.” Appellant
       explained that he could get Officers Berry and Pannone to
       enter an isolated area “where he knows they would be
       working that time of night.” Appellant indicated that he would
       be able to lure the officers to the desired location where he
       would be waiting because he was from Lancaster and “there
       are only a few specific cops that work that beat at that time
       of night and he has seen those officers a few different times.”

       Appellant's scheme to kill Sergeant Berkheiser was different.
       Appellant wanted to follow “the sergeant home and shoot him
       in his driveway. And if his family came out, he was going to
       shoot them, too.” Appellant enlisted Mr. Jones' aid in the plot
       to kill the sergeant. Mr. Jones was supposed to ride in the car
       with Appellant so Mr. Jones could operate as a lookout.
       Appellant told Mr. Jones that Appellant could access two

                                    -4-
J-A25039-20


       assault rifles from his cousin and obtain two other guns from
       his wife's home.

       Appellant additionally felt that any charges arising from the
       incident at Yorgos Restaurant would be quickly resolved in
       his favor. He anticipated conducting the two attacks one week
       after he was released, and asked Mr. Jones to exchange
       telephone numbers with him. Since Appellant did not expect
       to be out of jail until January 9, 2016, while Mr. Jones would
       be released earlier, Appellant told Mr. Jones to “stay at
       [Appellant's] house until they were able to do this, and then
       [Appellant] would hook him up with heroin to sell to get
       money, basically as payment for this act.” Appellant believed
       that he would be able to avoid apprehension since he knew
       Lancaster so well.

       Mr. Jones told Detective Ginder that, while they were in the
       cell together, Appellant never stopped talking about the plans
       to kill the three police officers. Thus, over a two-day period,
       Appellant plotted his crimes day and night. Mr. Jones stated,
       “We never discussed women, never discussed clothes, places
       to eat. Our conversation was just about executing these
       officers.” Mr. Jones also reported that Appellant “is very
       competent. He knew what he was saying. He understood
       what needed to be done, how it needed to be done. His
       planning was thorough. It's crazy. He is intelligent.”

       While Mr. Jones had heard other inmates threaten police, he
       did not take those statements seriously, but Mr. Jones
       believed that Appellant was resolute about his plot. Appellant
       took pride in his calculations and “was smiling. We talked a
       lot about it. He was very adamant about doing it. He thought
       the plan to follow the sergeant was a smart plan.” Mr. Jones
       came forward to police due to the credibility of Appellant's
       threats and his discomfort with including Sergeant
       Berkheiser's family among the proposed victims.

       Police executed a warrant at the home of Appellant's wife and
       recovered a semi-automatic handgun. They were unable to
       search the home of any of Appellant's cousins since he had
       so many cousins in the area and Mr. Jones had not been given
       the name of the cousin with the assault rifles.




                                    -5-
J-A25039-20



Commonwealth v. Washington, 159 A.3d 1002 (Pa. Super. 2016)

(unpublished memorandum) at 1-8 (citations and some corrections omitted).

      Following a jury trial, Appellant was found guilty of three counts of

solicitation to commit murder. On October 30, 2015, the trial court sentenced

Appellant to serve an aggregate term of 25 ½ to 60 years in prison for his

convictions. We affirmed Appellant’s judgment of sentence on December 13,

2016; Appellant did not file a petition for allowance of appeal with the

Pennsylvania Supreme Court. See id.

      In November 2017, Appellant retained private counsel “to represent him

in his motion for post-conviction collateral relief.” Appellant’s Motion for PCRA

Relief, 3/19/18, at 2. However, due to PCRA counsel’s error, counsel did not

file a timely PCRA petition on Appellant’s behalf.        Instead, counsel filed

Appellant’s PCRA petition on March 19, 2018 – which was outside of the PCRA’s

one-year time-bar.    See Appellant’s First PCRA Petition, 3/19/18, at 1-5.

Thus, on April 17, 2018, the PCRA court dismissed Appellant’s first PCRA

petition as untimely. PCRA Court Order, 4/17/18, at 1.

      On May 11, 2018, Appellant filed a second PCRA petition, pro se. Within

this petition, Appellant claimed that his PCRA counsel was ineffective for failing

to file his first PCRA petition in a timely manner.     See Appellant’s Pro Se

Second PCRA Petition, 5/11/18, at 1-2. Further, Appellant claimed that his

second petition was timely under the PCRA, as his pleading satisfied the




                                      -6-
J-A25039-20



requirements of 42 Pa.C.S.A. § 9545(b)(1)(ii).1          Specifically, Appellant

claimed, counsel’s untimely filing of his first PCRA petition constituted a “newly

discovered fact,” in accordance with Section 9545(b)(1)(ii). Id. at 2.

        After receiving Appellant’s pro se second PCRA petition, the PCRA court

appointed counsel to represent Appellant during the proceedings. See PCRA

Court Order, 5/16/18, at 1.           Nevertheless, on May 23, 2018, Appellant

retained private counsel and, on July 20, 2018, counsel filed an amended

PCRA petition.

        While Appellant’s second PCRA petition was pending, the Pennsylvania

Supreme Court decided Commonwealth v. Peterson, 192 A.3d 1123 (Pa.

2018). The Peterson Court held that, when counsel files an untimely first

PCRA petition, counsel is ineffective per se, as the untimely filing “completely

deprive[s the petitioner] of any consideration of his collateral claims under the

PCRA.”     Commonwealth v. Peterson, 192 A.3d 1123, 1130 (Pa. 2018).

____________________________________________


1   42 Pa.C.S.A. § 9545(b)(1)(ii) declares:

        (1) Any petition under [the PCRA], including a second or
        subsequent petition, shall be filed within one year of the date the
        judgment becomes final, unless the petition alleges and the
        petitioner proves that:

                                           ...

           (ii) the facts upon which the claim is predicated were unknown
           to the petitioner and could not have been ascertained by the
           exercise of due diligence.

42 Pa.C.S.A. § 9545(b)(1)(ii).


                                           -7-
J-A25039-20



Moreover, the Peterson Court held that counsel’s ineffectiveness in

connection with the untimely filing may constitute a “newly discovered fact”

under Section 9545(b)(1)(ii), where the petitioner is able to plead and prove

that he “did not know about the untimely filing and could not have ascertained

this fact through the exercise of due diligence.” Id. at 1130-1131.

      On October 16, 2018, the PCRA court effectively held that Appellant’s

second PCRA petition was timely under Section 9545(b)(1)(ii) and Peterson.

See PCRA Court Order, 10/16/18, at 1; see also PCRA Court Opinion,

9/11/19, at 7.

      Within Appellant’s second PCRA petition, Appellant raised a number of

substantive claims. As is relevant to the current appeal, Appellant claimed

that his trial counsel was ineffective because counsel:     1) “gave advice so

unreasonable that it vitiated [Appellant’s] knowing and intelligent decision to

not testify in his own defense;” 2) failed to impeach the Commonwealth’s main

witness, Tremayne Jones, with certain matters that would have affected Mr.

Jones’ credibility; and, 3) failed to call his former-wife, Sasha Washington

Rosado, and Lancaster County Prison Corrections Officer Miguel Albino as

witnesses at trial.    Appellant’s Amended PCRA Petition, 7/20/18, at 3;

Appellant’s Second Amended PCRA Petition, 12/17/18, at 1-3.

      On April 10, 2019, the PCRA court held a hearing on Appellant’s petition

and, on September 11, 2019, the PCRA court denied Appellant relief.

Appellant filed a timely notice of appeal. He raises the following claims to this

Court:

                                      -8-
J-A25039-20



        Whether the PCRA court erred in denying [Appellant] a new
        trial where:

        a. Trial counsel’s advice that [Appellant’s] prior aggravated
        assault conviction would be admissible if he were to testify
        was so unreasonable that [Appellant] did not and could not
        have made a knowing and intelligent decision to not testify
        at trial[;]

        b. Trial Counsel provided ineffective assistance of counsel
        when he failed to elicit from the primary Commonwealth
        witness prior statements that would have brought into
        question his credibility[.]

        c. Trial counsel provided ineffective assistance of counsel
        when he failed to call two [witnesses] on [Appellant’s] behalf
        at trial. The failure of which denied [Appellant] a fair trial as
        these witnesses would have severely undercut the
        [prosecution’s] main arguments regarding [Appellant’s] guilt.

Appellant’s Brief at 4 (some capitalization omitted).

      “Under the applicable standard of review, we must determine whether

the ruling of the PCRA court is supported by the record and is free of legal

error. The PCRA court's credibility determinations, when supported by the

record, are binding on this Court.” Commonwealth v. Spotz, 18 A.3d 244,

259 (Pa. 2011) (citations omitted). “However, this Court applies a de novo

standard of review to the PCRA court's legal conclusions.” Id.

      To be eligible for relief under the PCRA, the petitioner must plead and

prove by a preponderance of the evidence that his conviction or sentence

resulted from “one or more” of the seven, specifically enumerated

circumstances listed in 42 Pa.C.S.A. § 9543(a)(2). One of these statutorily

enumerated circumstances is the “[i]neffective assistance of counsel which, in



                                      -9-
J-A25039-20



the circumstances of the particular case, so undermined the truth-determining

process that no reliable adjudication of guilt or innocence could have taken

place.” 42 Pa.C.S.A. § 9543(a)(2)(ii).

     Counsel is presumed to be effective and “the burden of demonstrating

ineffectiveness rests on [A]ppellant.” Commonwealth v. Rivera, 10 A.3d

1276, 1279 (Pa. Super. 2010). To satisfy this burden, Appellant must plead

and prove by a preponderance of the evidence that:

        (1) his underlying claim is of arguable merit; (2) the
        particular course of conduct pursued by counsel did not have
        some reasonable basis designed to effectuate his interests;
        and, (3) but for counsel’s ineffectiveness, there is a
        reasonable probability that the outcome of the challenged
        proceedings would have been different.

Commonwealth v. Fulton, 830 A.2d 567, 572 (Pa. 2003). As this Court has

explained:

        A claim has arguable merit where the factual averments, if
        accurate, could establish cause for relief.                 See
        Commonwealth v. Jones, 876 A.2d 380, 385 (Pa. 2005)
        (“if a petitioner raises allegations, which, even if accepted as
        true, do not establish the underlying claim . . . , he or she
        will have failed to establish the arguable merit prong related
        to the claim”). Whether the facts rise to the level of arguable
        merit is a legal determination.

        The test for deciding whether counsel had a reasonable basis
        for his action or inaction is whether no competent counsel
        would have chosen that action or inaction, or, the alternative,
        not chosen, offered a significantly greater potential chance of
        success. Counsel’s decisions will be considered reasonable if
        they effectuated his client's interests. We do not employ a
        hindsight analysis in comparing trial counsel's actions with
        other efforts he may have taken.




                                    - 10 -
J-A25039-20


        Prejudice is established if there is a reasonable probability
        that, but for counsel’s errors, the result of the proceeding
        would have been different. A reasonable probability is a
        probability sufficient to undermine confidence in the
        outcome.


Commonwealth v. Stewart, 84 A.3d 701, 707 (Pa. Super. 2013) (some

quotations and citations omitted). “A failure to satisfy any prong of the test

for ineffectiveness will require rejection of the claim.” Id.

      First, Appellant claims that his trial counsel (hereinafter “Trial Counsel”)

was ineffective for advising Appellant not to testify at trial, where counsel

reasoned that, if Appellant chose to testify, he would be impeached with his

prior conviction for aggravated assault.

      As our Supreme Court has held:

        The decision of whether or not to testify on one's own behalf
        is ultimately to be made by the defendant after full
        consultation with counsel. In order to sustain a claim that
        counsel was ineffective for failing to advise the appellant of
        his rights in this regard, the appellant must demonstrate
        either that counsel interfered with his right to testify, or that
        counsel gave specific advice so unreasonable as to vitiate a
        knowing and intelligent decision to testify on his own behalf.

                                      ...

        The right of an accused to testify on his own behalf is a
        fundamental tenet of American jurisprudence and is explicitly
        guaranteed by Article I, Section 9 of the Pennsylvania
        Constitution. The decision to forgo such a significant right .
        . . can not be based on mistaken guidance.

Commonwealth v. Nieves, 746 A.2d 1102, 1104-1105 (Pa. 2000) (citations

omitted).




                                     - 11 -
J-A25039-20



      Appellant and Trial Counsel testified at the PCRA hearing that, during

trial, Appellant told Trial Counsel that he wanted to testify on his own behalf.

However, Trial Counsel advised Appellant not to testify, as Appellant had been

convicted of aggravated assault in connection with “a domestic incident.” N.T.

PCRA Hearing, 4/10/19, at 58, 64, and 117-120. Now on appeal, Appellant

claims that Trial Counsel’s advice was unreasonable and interfered with his

decision not to testify on his own behalf, as the advice “was based upon an

erroneous legal conclusion that [Appellant’s] aggravated assault conviction

was admissible at trial if [Appellant] testified.” Appellant’s Brief at 16 (some

capitalization omitted).   Specifically, Appellant claims that the aggravated

assault conviction “was not for a crime of falsehood nor was it admissible for

any other reason.” Id. Appellant’s claim on appeal fails.

      We have explained:

        “For the purpose of attacking the credibility of any witness,
        evidence that the witness has been convicted of a crime,
        whether by verdict, or by plea of guilty or nolo contendere,
        shall be admitted if it involved dishonesty or false statement.”
        Pa.R.E. 609(a).       Crimes involving dishonesty or false
        statement are commonly referred to as crimen falsi crimes.
        Crimen falsi involves the element of falsehood, and includes
        everything which has a tendency to injuriously affect the
        administration of justice by the introduction of falsehood and
        fraud.

        When deciding whether a particular offense is crimen falsi,
        one must address both the elemental aspects of that offense
        and the conduct of the defendant which forms the basis of
        the anticipated impeachment.         Accordingly, this Court
        employs a two-step procedure to determine whether a crime
        is crimen falsi. First, we examine the essential elements of
        the offense to determine if the crime is inherently crimen falsi

                                     - 12 -
J-A25039-20


         – whether dishonesty or false statement are a necessary
         prerequisite to commission of the crime. Second, if the crime
         is not inherently crimen falsi, this Court then inspects the
         underlying facts that led to the conviction to determine if
         dishonesty or false statement facilitated the commission of
         the crime.

Commonwealth v. Davis, 17 A.3d 390, 395-396 (Pa. Super. 2011)

(corrections and some quotations and citations omitted) (emphasis in

original).

      Aggravated assault is not inherently crimen falsi. Thus, had Appellant

testified at trial, his aggravated assault       conviction would not have

automatically been admissible as impeachment evidence. However, this does

not end our inquiry, as the second step of the test requires that we “inspect[]

the underlying facts that led to the conviction to determine if dishonesty or

false statement facilitated the commission of the crime.” Id. Further, with

respect to this issue, it is important to note that Appellant is seeking relief

under the PCRA, based upon a claim that Trial Counsel was ineffective. As

such, Appellant bears the “burden of demonstrating ineffectiveness.”

Commonwealth v. Rivera, 10 A.3d 1276, 1279 (Pa. Super. 2010). Stated

another way, during the PCRA hearing, the Commonwealth did not have the

burden of proving that “dishonesty or false statement facilitated the

commission” of Appellant’s prior aggravated assault conviction. See Davis,

17 A.3d at 395-396.     Rather, Appellant, as the PCRA petitioner, bore the

burden of proving that he was entitled to post-conviction collateral relief and,




                                     - 13 -
J-A25039-20



thus, Appellant bore the burden of proving that dishonesty or false statement

did not facilitate his aggravated assault conviction.2

        The record demonstrates that Appellant failed to meet his burden of

production regarding the inadmissibility of the aggravated assault conviction.

Specifically, the record contains no evidence regarding the circumstances of

Appellant’s aggravated assault conviction and at no time during the PCRA

hearing did Trial Counsel, Appellant, or anyone else testify that the aggravated

assault conviction was not accomplished by dishonesty or false statement.

Further, during the PCRA hearing, Trial Counsel never admitted that he erred

in giving his specific advice to Appellant; instead, regarding this issue, Trial

Counsel merely responded to hypotheticals that were proffered by Appellant’s

PCRA counsel.3 Moreover, the Commonwealth never stipulated or expressly
____________________________________________


2 At trial, “[t]he burden . . . is upon the party offering the conviction during
cross-examination” to prove that the conviction qualifies as crimen falsi.
Davis, 17 A.3d at 396. Thus, at the PCRA stage, it is more accurate to state
that Appellant has the burden of pleading and proving that the Commonwealth
would not have been able to prove that the aggravated assault conviction
qualifies as crimen falsi. For simplicity, however, we have declared that
Appellant “bore the burden of proving that dishonesty or false statement did
not facilitate his aggravated assault conviction.” See supra at *14 (emphasis
omitted).

3   During the PCRA hearing, Trial Counsel testified:

        Q: Hypothetical. As an attorney who has been practicing as long
        as you were at the time, if that [advice were] incorrect, that the
        aggravated assault conviction would be put in front of the jury and
        that any details of that would be put in front of the jury, if those
        two things were incorrect, would your advice to [Appellant]
        have been different about him testifying or not testifying?



                                          - 14 -
J-A25039-20



admitted to the aggravated assault conviction being inadmissible as

impeachment evidence, 4 and the PCRA court did not make any specific factual
____________________________________________




       ...

       A: It’s hard to armchair quarterback later, even from my own
       perspective, but I will say since my recollection of the
       conversation, the short answer would be, I think – I would say
       yes. And if I can qualify that?

       Q: Of course.

       A: Simply because it’s my reasoning, which I know it was because
       I told him and I remember telling his family was, I don’t want
       them to hear about your violence. I don’t want them to hear about
       your violence.

       If that [were] incorrect, then there would have been no reason
       to advise him otherwise, specifically. And he told me, no, I really
       want to get up there to explain to the jury how he got that.

       Does that answer your question?

       Q: Yes.

See N.T. PCRA Hearing, 4/10/19, at 65-66 (emphasis added).

4 In the Commonwealth’s brief on appeal, the Commonwealth acknowledges
that “an [a]ggravated [a]ssault conviction would not be admitted as a matter
of course.” Commonwealth’s Brief at 11. This is a correct recitation of the
law, as everyone agrees that aggravated assault is not inherently crimen falsi
and, thus, is not automatically admissible as impeachment evidence.
However, the Commonwealth’s brief does not discuss the second-step of the
admissibility test: whether “the underlying facts that led to the conviction
[reveal that] dishonesty or false statement facilitated the commission of the
crime.” See Davis, 17 A.3d at 396. Nevertheless, the Commonwealth is the
appellee in this case and, as such, does “not bear the burden of issue
preservation.” Heim v. MCARE Fund, 23 A.3d 506, 511 (Pa. 2011); see
also See Commonwealth v. Moore, 937 A.2d 1062, 1073 (Pa. 2007) (“an



                                          - 15 -
J-A25039-20



findings   on     this   point.     See        PCRA   Hearing,   4/10/19,   at   1-134;

Commonwealth’s Answer to Petitioner’s Brief in Support of Amended

Post-Conviction Collateral Relief, 8/5/19, at 3-8; Commonwealth’s Brief at

1-14; PCRA Court Opinion, 9/11/19, at 1-29.

       Therefore, we conclude that Appellant’s ineffective assistance of counsel

claim fails, as Appellant did not satisfy his burden of production to

demonstrate that his underlying claim has arguable merit.

       Next, Appellant claims that Trial Counsel was ineffective for failing to

properly cross-examine the Commonwealth’s main witness, Tremayne Jones.

Specifically, Appellant contends that Trial Counsel should have impeached Mr.

Jones with the following false statements: 1) in February 2015, Mr. Jones

pleaded guilty to criminal charges and, on his guilty plea colloquy, Mr. Jones

falsely stated that he did not have a mental health history and 2) during

cross-examination in Appellant’s case, Mr. Jones “stated that he thought his

[own attorney] was ‘awesome’ . . . [, however,] in numerous phone calls

recorded from [prison,] Mr. Jones continually denigrated his attorney.”

Appellant’s Brief at 19-20.

       During trial, Trial Counsel extensively cross-examined Mr. Jones

regarding:      the possibility that Mr. Jones suffered from schizophrenia; the

possibility that Mr. Jones was having hallucinations and “hearing things”; the

____________________________________________


appellate court may affirm a valid judgment based on any reason appearing
as of record, regardless of whether it is raised by the appellee”).


                                          - 16 -
J-A25039-20



fact that, at the time of trial, Mr. Jones was taking the anti-psychotic

medication Seroquel; the fact that Mr. Jones suffered from bipolar disorder

and was taking Lithium; the possibility that, prior to arriving in Lancaster, Mr.

Jones was hospitalized in a psychiatric institution in Houston, Texas; the fact

that, when Mr. Jones was younger, he was hit in the head with an axe and,

because of this, Mr. Jones suffered numerous seizures; the possibility that Mr.

Jones has “a serious past history of alcohol and drug abuse;” the possibility

that Mr. Jones was arrested for possessing a controlled substance in both

Tennessee and Texas; the possibility that Mr. Jones is “a pimp;” the possibility

that Mr. Jones had been arrested in Washington State for promoting

prostitution and trafficking; the fact that, in 2009, Mr. Jones pleaded guilty to

receiving stolen property; the fact that, when Mr. Jones and Appellant were in

jail together, Mr. Jones had been arrested for terroristic threats and disorderly

conduct; the possibility that Mr. Jones might have lied about everything in

Appellant’s case in order to secure an early release from jail; the possibility

that Mr. Jones might “have problems remembering things accurately”; the

possibility that Mr. Jones might have received a lenient sentence for informing

upon Appellant; and, the possibility that Mr. Jones only spoke up in Appellant’s

case because a witness overheard Mr. Jones and Appellant talking and,

afterwards, prison officials threatened Mr. Jones with being an accomplice to

the crimes. N.T. Trial, 8/10/15, at 141-196.

      On appeal, Appellant claims that Trial Counsel was ineffective for failing

to cross-examine Mr. Jones on two additional matters: the possibility that, in

                                     - 17 -
J-A25039-20



February 2015, Mr. Jones falsely stated he did not have a mental health

history and the possibility that Mr. Jones did not actually think his attorney

was “awesome.” Appellant’s Brief at 19. Simply stated, even if Trial Counsel

could be considered ineffective for failing to cross-examine Mr. Jones on these

two additional issues, Appellant’s claim on appeal fails because Appellant was

not prejudiced by Trial Counsel’s inaction. Indeed, both of Appellant’s claims

involve minor, collateral matters that would have had a de minimis impact

upon Mr. Jones’ credibility. Given Trial Counsel’s extensive cross-examination

of Mr. Jones, where he thoroughly attacked Mr. Jones’ credibility, we conclude

that, even if Trial Counsel would have cross-examined Mr. Jones on the two

additional matters, there is no “reasonable probability that . . . the result of

the proceeding would have been different.” Stewart, 84 A.3d at 707. As

such, Appellant’s claim on appeal fails.

      Finally, Appellant claims that Trial Counsel was ineffective for failing to

call two witnesses on Appellant’s behalf.

      Our Supreme Court has explained:

        In order to prevail on a claim of ineffectiveness for failing to
        call a witness, a [petitioner] must [plead and] prove, in
        addition to ... the three [general ineffective assistance of
        counsel] requirements [listed above], that: (1) the witness
        existed; (2) the witness was available to testify for the
        defense; (3) counsel knew or should have known of the
        existence of the witness; (4) the witness was willing to testify
        for the defense; and (5) the absence of the witness's
        testimony was so prejudicial as to have denied [the
        petitioner] a fair trial.




                                     - 18 -
J-A25039-20



Commonwealth v. Wright, 961 A.2d 119, 155 (Pa. 2008). “[T]rial counsel

will not be found ineffective for failing to call a witness whose testimony would

be cumulative.” Commonwealth v. Gibson, 951 A.2d 1110, 1134 (Pa.

2008); see also Commonwealth v. Milligan, 693 A.2d 1313, 1319 (Pa.

Super. 1997) (“[a]s a general rule, counsel will not be deemed ineffective for

failing to call witnesses whose testimony is merely cumulative of that of other

witnesses”).

      According to Appellant, Trial Counsel was ineffective for failing to call

his then-wife, Sasha Washington Rosado, and Lancaster County Prison

Corrections Officer Miguel Albino as witnesses during trial. The trial court ably

explained why Appellant’s claim fails:

        [Mr. Jones] testified at trial that [Appellant] told him part of
        [Appellant’s] plan was to have his then-wife, Sasha
        Washington Rosado, make a 911 call to get the police to come
        to the house so [Appellant] would have the opportunity to
        shoot the police. [Trial Counsel] noted the ridiculousness of
        this story in his opening remarks because [Appellant’s] wife
        was hearing impaired and could not make a 911 call. [Trial]
        Counsel failed, however, to call [Appellant’s] wife as a
        witness to testify to her hearing impairment, and could offer
        no reason for having failed to do so.

        [Appellant’s] ex-wife testified for [Appellant] at the PCRA
        Hearing. She stated that she is hearing impaired and
        requires the assistance of a sign language interpreter. Ms.
        Rosado testified that at the time of [Appellant’s] trial she was
        ready and willing to testify on behalf of her then-husband but
        she would have required the services of an interpreter.

        Ms. Rosado explained that she has a video phone that
        connects to her TV. She uses an interpreting service that is
        available 24-hours, 7-days-a-week. After placing the call,
        Ms. Rosado waits approximately one to two minutes for an

                                     - 19 -
J-A25039-20


       interpreter to appear on her TV screen. The interpreter then
       makes the call for her and signs the conversation for Ms.
       Rosado. Ms. Rosado testified that she has previously made
       a 911 call.

       On cross examination, Ms. Rosado explained that she is able
       to make a 911 call without waiting the one to two minutes
       for an interpreter to appear on her TV. She stated that if she
       makes a 911 call with her interpreting service, an interpreter
       immediately appears without any wait. She did note that the
       interpreter service does not allow her to be anonymous, as
       her name and address are registered with the service.

       Thus, [Trial Counsel’s] statement to the jury in his opening
       argument that Ms. Rosado was incapable of making a 911 call
       was incorrect, and had Ms. Rosado been called to testify, the
       jury would have learned that [Appellant’s] plan to have his
       wife make the 911 call to summon the police to the house so
       [Appellant] would have the opportunity to shoot them was
       quite possible. Simply because the 911 call could not have
       been made anonymously and the police would have known
       Ms. Rosado's name and address from the interpreter service
       does not suggest the police would not have responded to an
       alleged emergency. This claim therefore lacks merit.

       [Appellant] claims the testimony of [Lancaster County Prison]
       Corrections Officer Albino would have eliminated the
       Commonwealth's argument that [Mr.] Jones could only have
       known the particulars of [Appellant’s] case if [Appellant] had
       told him. At the PCRA Hearing, Corrections Officer Albino
       generally explained the intake procedure at [Lancaster
       County Prison] in December [] 2014, including the prisoner's
       preliminary arraignment in front of a magisterial district
       judge at which time the prisoner receives a copy of the
       criminal complaint and affidavit of probable cause. Officer
       Albino further generally explained the prisoner's assignment
       to a cellblock and cell. He testified, however, that he had no
       specific recollection of having any direct contact with either
       [Appellant] or [Mr.] Jones, and acknowledged that he never
       saw [Appellant’s] criminal complaint being printed out at
       [Lancaster County Prison], never saw [Appellant’s] criminal
       complaint being provided to [Appellant], and never saw
       [Appellant’s] criminal complaint before the PCRA Hearing.
       The corrections officer acknowledged that had he been called

                                   - 20 -
J-A25039-20


        to testify at trial in 2015, his answers would have been the
        same.

        [Appellant] argues that such testimony would have explained
        how [Mr.] Jones was aware of the circumstances of
        [Appellant’s] arrest and the names of the police officers
        involved in the arrest. [Trial Counsel] testified at the PCRA
        Hearing that this information would have been helpful to
        explain how [Mr.] Jones knew particular information
        regarding [Appellant’s] case but that he had no reason for
        failing to call this witness at trial. In fact, this proffered
        testimony would have been duplicative of the testimony
        provided at trial by Matthew K. Bosley, another corrections
        officer at [Lancaster County Prison].

        Corrections Officer Bosley was questioned generally by [Trial
        Counsel] regarding prisoners' legal paperwork. [Trial
        Counsel] asked Corrections Officer Bosley whether prisoners
        entering [Lancaster County Prison] "typically have their
        paperwork from their attorneys, like their affidavits of
        probable cause," to which the witness answered, "[m]ost
        likely." [Trial Counsel] followed up by asking if the prisoners
        then get to keep their legal papers in their cell. Corrections
        Officer Bosley answered, "[y]es, they can keep every legal
        work they have." Corrections Officer Albino's PCRA testimony
        was nearly identical to that of Corrections Officer Bosley's
        trial testimony. [Trial Counsel] will not be deemed ineffective
        for failing to call a witness whose testimony would have
        served no added purpose and would have been merely
        cumulative of that of another witness.

Trial Court Opinion, 9/11/19, at 20-23 (citations omitted).

      We agree with the trial court’s cogent analysis and conclude that

Appellant’s final claim on appeal thus fails.

      Order affirmed. Jurisdiction relinquished.

      Judge Bowes joins.

      Judge King files a Dissenting Memorandum.




                                     - 21 -
J-A25039-20




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 03/23/2021




                          - 22 -